--------------------------------------------------------------------------------

Ex 10.5
 
FIRST AMENDMENT
TO
INVESTOR RIGHTS AGREEMENT
 
This First Amendment (this “Amendment”) to Investor Rights Agreement (the
“Agreement”), dated as of May 18, 2009,  is made as of April 30, 2012, by and
among Central European Media Enterprises Ltd., a Bermuda company (the
“Company”), Ronald S. Lauder, RSL Savannah LLC, a Delaware limited liability
company (“RSL Savannah”), RSL Capital LLC, a New York limited liability company
(“RSL Capital”), RSL Investments Corporation, a Delaware corporation (“RSL CME
LP” and, together with Ronald S. Lauder, RSL Savannah, RSL Capital and the RSL
Permitted Transferees (as defined in the Agreement), the “RSL Investors”), Time
Warner Media Holdings B.V., a besloten vennootschap met beperkte
aansprakelijkheid organized under the laws of the Netherlands (“TW” and,
together with the TW Permitted Transferees (as defined in the Agreement), the
“TW Investors”). All capitalized terms used in this Amendment which are not
herein defined shall have the same meanings ascribed to them in the Agreement.


WHEREAS, the Company, Ronald S. Lauder and RSL Capital are parties to that
certain Subscription Agreement, dated as of the date hereof (the “RSL
Subscription Agreement”), pursuant to which the Company has agreed to issue to
RSL Capital two million (2,000,000) Class A Common Shares (the “RSL Subscription
Shares”);


WHEREAS, the Company and TW are parties to that certain Subscription and Equity
Commitment Agreement, dated as of the date hereof (the “TW Subscription
Agreement”), pursuant to which the Company has agreed, among other things, to
sell to TW Class A Common Shares as specified therein (the “TW Subscription
Shares”); and


WHEREAS, the undersigned desire to amend certain provisions of the Agreement.


NOW, THEREFORE, in consideration of the premises and the covenants and
agreements hereinafter set forth, the parties hereto hereby agree as follows:
 
1.         Definitions.  Section 2 of the Agreement shall be amended, effective
as of the date hereof, by:


(a) deleting the term “New Stock” and the corresponding definition;


(b) replacing the term “RSL Excluded Shares” with the following definition:


“RSL Excluded Shares” means (i) shares from time to time held of record by Time
Warner Inc. or one of its subsidiaries, (ii) the 1 Class A Common Share
beneficially owned by Richard Rich and (iii) the 105,231 Class B Common Shares
beneficially owned by RAJ Family Partners, L.P. and any Class A Common Shares
such shares are converted into”;
 
(c)  adding the term “First Amendment Date” with the following meaning:
 
 
1

--------------------------------------------------------------------------------

 
 
“First Amendment Date” means April 30, 2012”;


(d) adding the term “Loan Disbursement Date” with the following meaning:


“Loan Disbursement Date” has the meaning set forth in the TW Subscription
Agreement”;


(e)  adding the term “TW Subscription Agreement” with the following meaning:


“TW Subscription Agreement” means the Subscription and Equity Commitment
Agreement dated as of April 30, 2012 by and between the Company and TW”; and


(f)  adding the term “TW Subscription Shares” with the following definition:


“TW Subscription Shares” means the Class A Common Shares purchased by TW
pursuant to Article I of the TW Subscription Agreement.”


2.         Section 3.2.  Section 3.2 of the Agreement shall be amended,
effective as of the date hereof, by replacing clause (e) with the following:


“(e)           Each TW Investor and each RSL Investor agrees and acknowledges
that, concurrently with the closing of the issuance and sale to TW of the TW
Subscription Shares, such TW Investor and RSL Investor shall, and shall cause
their respective Affiliates to, convert all Class B Common Shares held by any TW
Investor and RSL Investor, respectively, into Class A Common Shares and that
such conversion shall be treated as an automatic election by such TW Investor
and RSL Investor to, and cause their respective Affiliates to, convert such
Class B Common Shares into Class A Common Shares under Section 3(4) of the
Company’s Bye-laws and the Company hereby agrees that, upon any such conversion,
it shall amend its register of shareholders to reflect that conversion.”


3.         Section 6.1(a).  Section 6.1(a) of the Agreement shall be amended,
effective as of the closing of the issuance and sale to TW of the TW
Subscription Shares, by being replaced in its entirety with the following:
 
“(a)   For so long as the TW Investors and their Affiliates beneficially own,
directly or indirectly, at least 25% of the TW Shares (as adjusted for splits,
combination of shares, reclassification, recapitalization or like changes in
capitalization and whether such TW Shares are in the form of Class A Common
Shares or Class B Common Shares), the RSL Investors shall not, and shall cause
their respective Affiliates not to, vote any Equity Securities beneficially
owned by such Persons, respectively, in favor of, or consent to, the issuance by
the Company of any Equity Securities (including, for the avoidance of doubt, any
options, warrants, securities or other instruments that are directly or
indirectly convertible into, or exercisable or exchangeable for, shares or other
equity interests of the Company) other than (i) Class A Common Shares, (ii)
options, warrants, restricted stock units and other similar securities
exercisable for or convertible into Class A Common Shares which are issued to
employees, officers, directors and consultants of the Company or any of its
subsidiaries pursuant to employee benefit, stock option, stock option exchange
and stock purchase plans maintained by the Company up to such amounts under such
plans as are approved by the Board or (iii) to TW pursuant to the TW
Subscription Agreement.”
 
 
2

--------------------------------------------------------------------------------

 
 
4.         Section 6.2.  Section 6.2 of the Agreement shall be amended,
effective as of the closing of the issuance and sale to TW of the TW
Subscription Shares, by being replaced in its entirety with the following:


“6.2         Issuance of New Securities.
 
(a)           For so long as the TW Investors and their Affiliates beneficially
own, directly or indirectly, at least 25% of the TW Shares (as adjusted for
splits, combination of shares, reclassification, recapitalization or like
changes in capitalization and whether such TW Shares are in the form of Class A
Common Shares or Class B Common Shares), the Company shall not, without the
consent of TW (which consent shall not be subject to the TW Voting Agreement),
issue any Equity Securities (including, for the avoidance of doubt, any options,
warrants, securities or other instruments that are directly or indirectly
convertible into, or exercisable or exchangeable for, shares or other equity
interests of the Company) other than (i) Class A Common Shares, (ii) options,
warrants, restricted stock units and other similar securities exercisable for or
convertible into Class A Common Shares which are issued to employees, officers,
directors and consultants of the Company or any of its subsidiaries pursuant to
employee benefit, stock option, stock option exchange and stock purchase plans
maintained by the Company up to such amounts under such plans as are approved by
the Board or (iii) to TW pursuant to the TW Subscription Agreement.
 
(b)           For so long as the RSL Investors and their Affiliates beneficially
own, directly or indirectly, at least 25% of the Equity Securities (excluding
the RSL Excluded Shares, and as adjusted for splits, combination of shares,
reclassification, recapitalization or like changes in capitalization and whether
such Equity Securities are in the form of Class A Common Shares or Class B
Common Shares) held by them at the Closing Date, the Company shall not, without
the consent of RSL Savannah, issue any Equity Securities (including, for the
avoidance of doubt, any options, warrants, securities or other instruments that
are directly or indirectly convertible into, or exercisable or exchangeable for,
shares or other equity interests of the Company) other than (i) Class A Common
Shares, (ii) options, warrants, restricted stock units and other similar
securities exercisable for or convertible into Class A Common Shares which are
issued to employees, officers, directors and consultants of the Company or any
of its subsidiaries pursuant to employee benefit, stock option, stock option
exchange and stock purchase plans maintained by the Company up to such amounts
under such plans as are approved by the Board or (iii) to TW pursuant to the TW
Subscription Agreement.”
 
5.         Section 6.3.  Section 6.3 of the Agreement shall be amended,
effective as of the closing of the issuance and sale to TW of the TW
Subscription Shares, by being replaced in its entirety with the following:
 
“6.3         Termination of Voting Rights and Proxy Access. 
 
 
3

--------------------------------------------------------------------------------

 
 
(a)           Upon the termination of the TW Voting Agreement, the agreements
contained in Section 6.1 shall also be terminated.  
 
(b)           To the extent the TW Investors meet the criteria in Bye-Law 58(2)
of the Company’s Bye-Laws for shareholder proposals with respect to director
nominees, the Company acknowledges that the TW Investors have provided timely
notice under Bye-Law 58(2) with respect to future annual general meetings of
shareholders of the Company, and special meetings of shareholders of the Company
at which directors are elected, of the nomination by the TW Investors of Paul
Cappuccio and Michael Del Nin (the “TW Nominees”) for election to the
Board.  From the First Amendment Date until the conclusion of the Company’s
first annual general meeting following the termination of the TW Voting
Agreement, to the extent that the TW Investors collectively beneficially own at
least 10% of the Class A Common Shares, and subject to timely delivery of
satisfactory director and officer questionnaires of the TW Nominees (or such two
other persons as may be designated by TW from time to time) and the fulfillment
of the criteria for director nominees established by the Company’s Bye-Laws and
its Corporate Governance/Nominating Committee (provided such nominees need not
be independent), the Company agrees to designate the TW Nominees (or such two
other persons as may be designated by TW from time to time who meet such
criteria) as director nominees in the Company’s proxy statement and proxy card
with respect to future annual general meetings of shareholders of the Company
and special meetings of shareholders of the Company at which directors are
elected, subject to the provisions of Section 6.3(c).
 
(c)           Notwithstanding anything to the contrary set forth herein, the
Company shall not be required to take any action or enforce any agreement
pursuant to this Section 6.3 if in the Company's reasonable judgment such action
or the enforcement of such agreement would violate or result in the violation of
any applicable Law.”
 
6.         Section 6.5.  Section 6.5 of the Agreement shall be amended,
effective as of the closing of the issuance and sale to TW of the TW
Subscription Shares, by being replaced in its entirety with the following:


“6.5           Limitations on Debt Provisions.  The Company shall not without
the prior written consent of TW enter into any third party financing agreements
or any other agreement (or amend any financing agreement or other agreement in
existence on the Effective Date) pursuant to which the acquisition or beneficial
ownership (as determined pursuant to Rule 13d-3 promulgated under the Securities
Exchange Act of 1934) by any TW Investor of any Equity Securities would violate,
conflict with, result in a breach of, or constitute a default (with or without
notice or lapse of time or both) under, or give to others any rights of consent,
termination, amendment or acceleration or cancellation of such debt.”


7.         Section 7.  Section 7 of the Agreement shall be amended, effective as
of the closing of the issuance and sale to RSL of the RSL Subscription Shares,
by inserting the following Section 7.6 after Section 7.5:


 
4

--------------------------------------------------------------------------------

 
 
“7.6           RSL Preemptive Rights.   From the First Amendment Date until
Outside Date (as defined in the TW Subscription Agreement), in the event no Time
Warner Loans are drawn on or before such date, or otherwise until the 180th day
following the Loan Disbursement Date, if the Company intends to issue Class A
Common Shares to the public in a registered underwritten public offering, the
Company shall give the RSL Investors written notice of such intention
(including, to the extent possible, a copy of the prospectus included in the
registration statement filed in respect of such public offering) describing, to
the extent then known, the anticipated amount of Class A Common Shares (the
“Offered Class A Shares”), range of prices, timing and other material terms of
such offering.  The Company shall give such written notice no less than three
(3) business days prior to the commencement of the marketing efforts with
respect to such registered public offering, which notice shall constitute an
offer to sell to the RSL Investors a portion of the Offered Class A Shares that
would result in the RSL Investors beneficially owning (excluding the RSL
Excluded Shares) 4.7% of the total outstanding Class A Common Shares, after
giving effect to the registered underwritten public offering and the sale of any
Designated Securities to TW Investors pursuant to Section 7.3 (the “RSL
Designated Securities”).  An RSL Investor must exercise its respective purchase
rights under this Section 7.6 prior to the commencement of marketing efforts
with respect to such offering, which commencement shall not be earlier than
three (3) business days following the delivery of written notice to the RSL
Investors of such offering, by providing a binding indication of interest (which
shall be subject to customary conditions with respect to the offering, including
the pricing) of such RSL Investor to purchase the RSL Designated Securities
within the range of prices and consistent with the other terms set forth in the
Company’s notice to it.  In the event the pricing of the offering is not yet
consummated, any binding indication of interest will expire after the second
trading day subsequent to the anticipated pricing date set forth in the
Company's notice.  If a RSL Investor exercises its respective purchase rights
provided in this Section 7.6, the Company shall agree to sell to such RSL
Investor, at the time of pricing of the offering, the RSL Designated Securities
(as adjusted to reflect the actual size of such offering when priced) at the
same price as the Class A Common Shares that are offered to the
public.  Contemporaneously with the execution of any underwriting agreement
entered into between the Company and the underwriters of an underwritten public
offering, each such RSL Investor shall enter into an instrument in form and
substance reasonably satisfactory to the Company acknowledging such RSL
Investor’s binding obligation to purchase the RSL Designated Securities to be
acquired by it.  The failure by any RSL Investor to provide a binding indication
of interest with respect to a registered public offering of Offered Class A
Shares shall constitute a waiver of the rights granted pursuant to this Section
7.6.  The rights granted pursuant to this Section 7.6 may be exercised once and,
if waived, the Company will have no further obligations.  In connection with the
exercise of the rights granted pursuant to this Section 7.6, each RSL Investor
shall enter into customary lock-up agreements and registration rights waivers as
any managing underwriter of such registered public offering may reasonably
request.”


8.         Representations and Warranties.  Ronald S. Lauder hereby represents
and warrants to TW that, as of the date hereof, he beneficially owns all of the
equity interests in RSL Capital LLC.


9.         Execution and Delivery of Irrevocable Proxy.  Each TW Investor
consents to the execution and delivery of the Irrevocable Proxy (as defined in
the RSL Subscription Agreement) by RSL Savannah LLC.


 
5

--------------------------------------------------------------------------------

 
 
10.       Joinder.  RSL Capital hereby agrees that upon execution of this
Amendment, RSL Capital shall become a Party to the Agreement and shall be fully
bound by, and subject to, all of the covenants, terms and conditions of the
Agreement, as if RSL Capital had signed the Agreement and been an original party
thereto. RSL Capital agrees that it shall be an “RSL Investor” for all purposes
under the Agreement.


11.       Headings; Counterparts.  Section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of or be taken into consideration in interpreting this
Amendment.  This Amendment may be executed in counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument, and may be delivered by facsimile.


12.       Governing Law; Jurisdiction.  THIS AMENDMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE PRINCIPLES OF
CONFLICTS OF LAWS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).


13.       SUBMISSION TO JURISDICTION. ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AMENDMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE
STATE OF NEW YORK LOCATED IN NEW YORK COUNTY, NEW YORK OR OF THE UNITED STATES
OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK (EACH, A "NEW YORK COURT"),
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND APPELLATE COURTS FROM ANY
THEREOF. EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF TO SUCH PARTY BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, RETURN RECEIPT REQUESTED, TO SUCH PARTY AT ITS ADDRESS SPECIFIED IN
SECTION 10.2 OF THE AGREEMENT. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE TRIAL
BY JURY, AND EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.
 
14.       Continued Effectiveness.  It is the express intention of the parties
hereto to ratify and reaffirm the terms and conditions of the Agreement, as
amended pursuant to the terms of this Amendment.  Except as expressly amended
hereby, the Agreement shall remain unmodified and in full force and effect.  In
the event of any inconsistency between the provisions of the Agreement and the
provisions of this Amendment, the provisions of this Amendment shall prevail.
 
(signature page follows)
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Investor Rights Agreement to be executed by their duly authorized
representatives as of the day and year first above written.
 

  RSL SAVANNAH LLC                  
By: 
/s/ Ronald S. Lauder       Name: Ronald S. Lauder       Title: Sole Member  

 
 

 
RSL CAPITAL LLC
                 
By: 
/s/ Ronald S. Lauder       Name: Ronald S. Lauder       Title: Sole Member and
President  

 
 

  RSL INVESTMENTS CORPORATION                  
By: 
/s/ Ronald S. Lauder       Name: Ronald S. Lauder       Title: Chairman  

 
 

  /s/ Ronald S. Lauder     Ronald S. Lauder  

 


[First Amendment to Investor Rights Agreement – Signature Page)]
 
 
 

--------------------------------------------------------------------------------

 
 

  CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.                  
By: 
/s/ David Sach
      Name: David Sach       Title: Chief Financial Officer  

 

First Amendment to Investor Rights Agreement – Signature Page (cont.)]


 
 

--------------------------------------------------------------------------------

 
 

 
TIME WARNER MEDIA HOLDINGS B.V.
                 
By: 
/s/ Steven Kapner       Name: Steven Kapner       Title: Director  

 

First Amendment to Investor Rights Agreement – Signature Page (cont.)]
 
 

--------------------------------------------------------------------------------